DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “obtaining unit”, “display controlling unit”, “determining unit”, “calculation unit”, “identification unit” in claims 1-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 13-19 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ohta et al. (US2017/0038307).
To claim 1, Ohta teach an information processing apparatus (Figs. 1-2) comprising: 
an obtaining unit configured to obtain a first data indicating a first defect captured at a first time and a second data corresponding to the first defect captured at a second time before the first time, the first defect being a defect on a structure (11 of Fig. 2, paragraph 0058, the image capturing unit 11 captures the same range (a range which is a target of detecting a crack) of the structure 6 serving as an object at least twice at a time interval decided in advance for example. In addition, the image capturing unit 11 may continuously capture the structure 6, thereby acquiring time-series image data); and 
a display controlling unit configured to display area information for determining an area including the first defect on the structure, the first data, and the second data so that the first data does not overlap the second data (14 of Fig. 2, paragraphs 0066-0068, information that is generated from data of images captured in the same range at different times and indicates temporal changes in positions of arbitrary regions (measurement points) in the image data, which obviously not overlap due to temporal property under the broadest reasonable interpretation).

To claim 20, Ohta teach a method for controlling an information processing apparatus comprising: obtaining a first data indicating a first defect captured at a first time and a second data corresponding to the first defect captured at a second time before the first time, the first defect being a defect on a structure; and displaying area information for determining an area including the first defect on the structure, the first data, and the second data so that the first data does not overlap the second data (as explained in response to claim 1 above).





To claim 2, Ohta teach claim 1.
Ohta teach wherein the first defect includes a crack on the structure (abstract).

To claim 3, Ohta teach claim 1.
Ohta teach wherein the first defect includes a crack on the structure, and wherein the display controlling unit displays the first data represented by a color line corresponding to a crack thickness of the first defect indicated by the first data, and the second data represented by a color line corresponding to a crack thickness of the first defect indicated by the second data (paragraph 0200, obvious for different crack depths being represented by different colors).

To claim 4, Ohta teach claim 1.
Ohta teach wherein the obtaining unit further obtains a third data corresponding to the first defect captured at a third time before the second time, wherein the display controlling unit displays the first data, the second data, and the third data in an order of captured time of the first data, the second data, and the third data (paragraph 0066).

To claim 5, Ohta teach claim 1.
Ohta teach wherein the area information is an image of the first defect captured at the first time (paragraph 0086).

To claim 6, Ohta teach claim 5.
Ohta teach wherein the display controlling unit displays the first data, the second data, and the area information so that the first defect included in the area information, the first data, and the second data do not overlap each other (as explained in response to claim 1 above).

To claim 13, Ohta teach claim 1.
Ohta teach further comprising: an identification unit configured to identify predetermined area among areas indicated by the area information, wherein the obtaining unit obtains data indicating the first defect included in the predetermined area identified by the identification unit (paragraph 0071, detects a temporal position change of region around the measurement point by applying a region-based image search method; paragraph 0086, limit a capturing region, detecting a crack width change region from a wide area capturing image; paragraph 0096, a region ID identifying regions and a region range; paragraph 0125, a crack ID for identifying the crack).
.
To claim 14, Ohta teach claim 13.
Ohta teach wherein the identification unit identifies the predetermined area based on an area designated by a user in the area information (as explained in response to claim 13 above, wherein designated by a user would have been inherent since the user physically positioned the capturing device and configuration for image capture).

To claim 15, Ohta teach claim 1.
Ohta teach wherein the first data or the second data is data indicating a detection result of predetermined detection processing detecting a defect from an image (paragraph 0075).

To claim 16, Ohta teach claim 1.
Ohta teach wherein the first data or the second data is data for representing a defect, and wherein the display controlling unit displays the first data or the second data by representing according to the data (paragraphs 0066-0068).

To claim 17, Ohta teach claim 1.
Ohta teach wherein the display controlling unit displays the first data and the second data so that an interval between a point of the first data and a point of the second data is an interval corresponding to a time difference between the first time and the second time, the point of the first data corresponding to the point of the second data (paragraphs 0066-0068, information that is generated from data of images captured in the same range at different times and indicates temporal changes in positions of arbitrary regions (measurement points) in the image data, which obviously not overlap due to temporal property under the broadest reasonable interpretation).

To claim 18, Ohta teach claim 1.
Ohta teach wherein the obtaining unit further obtains a third data corresponding to the first defect captured at a third time before the second time, and wherein the display controlling unit displays the first data, the second data, and the third data so as to have the same interval between a point of the first data and a point of the second data, and the point of the second data and a point of the third data (paragraph 0058, image capturing unit may continuously capture the structure, thereby acquiring time-series image data, which makes periodic image capturing an obvious-to-try embodiment from the limited two scenarios, either capturing periodically or capturing sporadically).

To claim 19, Ohta teach claim 1.
Ohta teach wherein the display controlling unit displays the first data and the second data represented by different colors each other based on capturing time of the first defect indicated by the first data and the second data. (paragraph 0200).



Claim(s) 7-12 is/are rejected under 35 U.S.C. 103 as obvious over Ohta et al. (US2017/0038307) in view Kondo et al. (US2018/0156736).
To claim 7, Ohta teach claim 1.
But, Ohta do not expressly disclose wherein the display controlling unit displays the first data and the second data overlapping the area information.
	Kondo teach displaying first data and the second data overlapping the area information (paragraphs 0050-0057), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the apparatus of Ohta, in order to display info by design preference.

To claim 8, Ohta and Kondo teach claim 7.
Ohta and Kondo teach further comprising: a determining unit configured to determine positional relationship between the first data, the second data, and the area information for overlapping the first data and the second data with the area information so that an overlapping area by overlapping the first data or the second data with the first defect of the area information is less than an overlapping area by overlapping the first data or the second data with a position of the first defect of the area information, wherein the display controlling unit displays the first data, the second data, and the area information according to the positional relationship determined by the determining unit (Ohta, paragraphs 0056, 0066-0067, 0069, 0071, 0084, wherein overlapping is inherent).

To claim 9, Ohta and Kondo teach claim 8.
Ohta and Kondo teach, wherein the determining unit determines a position shifted in a direction determined based on a main line direction of the first defect from the position of the first defect of the area information, as a position for overlapping the first data or the second data with the area information (as explained in response to claim 8 above, wherein based on a main line detection would have been obvious to recognize the same crack which is well-known in the art, which would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate for implementation, hence Official Notice is taken).

To claim 10, Ohta and Kondo teach claim 8.
Ohta and Kondo teach further comprising: a calculation unit configured to calculate a score of the positional relationship between the first data, the second data, and the area information, wherein the determining unit determines a position for overlapping the first data or the second data with the area information based on the score (Ohta, paragraphs 0122-0129, soundness evaluation).

To claim 11, Ohta and Kondo teach claim 10.
Ohta and Kondo teach wherein the calculation unit calculates each of the scores for a plurality of candidates, and wherein the determining unit determines a position indicated by a candidate selected based on each of the scores for the plurality of candidates, as a position for overlapping the first data or the second data with the area information (Ohta, Figs. 14-16).

To claim 12, Ohta and Kondo teach claim 10.
Ohta and Kondo teach wherein the score is calculated based on at least one of a value relating overlap the first data or the second data with the first defect included in the area information, and a value relating distance from the first data or the second data to the first defect included in the area information (paragraphs 0122-0125, opening/width differences result different scores).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        September 27, 2022